Citation Nr: 0323882	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  00-09 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, that denied the benefit sought on 
appeal.  The appellant, the surviving spouse of a veteran who 
had active service from April 1942 to July 1943 and who died 
in March 1978, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review. 

The Board observes that, at the appellant's June 2000 
personal hearing, the issue of entitlement to service 
connection for the cause of the veteran's death was raised, 
and that issue was addressed in the Supplement Statement of 
the Case.  However, the Board finds that this matter is not 
currently before the Board.  In this regard, the Board notes 
that no decision regarding the appellant's claim for service 
connection for the cause of the veteran's death has been made 
by the RO.  See 38 C.F.R. § 19.31 (2002) ("In no case will a 
Supplemental Statement of the Case be used to announce 
decisions by the agency of original jurisdiction on issues 
not previously addressed in the Statement of the Case, or to 
respond to a notice of disagreement on newly appealed issues 
that were not addressed in the Statement of the Case.").  
Thus, under the circumstances of this case, there is no 
Notice of Disagreement or Substantive Appeal with respect to 
the issue of service connection for the cause of the 
veteran's death.  Accordingly, this matter is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's death certificate shows he died on March 
[redacted], 1978, of an immediate cause of death of metastatic 
carcinoma.

3.  At the time of the veteran's death he was evaluated as 
100 percent disabled due to a paranoid-type schizophrenic 
reaction and had been so evaluated from June 28, 1969.

4.  The veteran was not continuously rated totally disabled 
for a period of 10 years or more immediately preceding his 
death, or five or more years from the date of discharge from 
service.


CONCLUSION OF LAW

The requirements for payment of Dependency and Indemnity 
Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1318 have not been met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.22, 3.102, 3.159 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans' Claims Assistance Act of 2000 (VCAA), that became 
law in November 2000.  The VCAA applies to all pending claims 
for VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the rating decision, 
as well as the Statement of the Case and the Supplemental 
Statement of the Case have notified the appellant of the 
evidence considered, the pertinent laws and regulations and 
the reasons her claim was denied.  In addition, a letter to 
the appellant dated in December 2000 and the May 2001 
Supplemental Statement of the Case specifically notified the 
appellant of the provisions of the VCAA, including the 
division of responsibilities between the appellant and the VA 
in obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records were previously 
obtained and are associated with the claims file.  In 
addition, VA medical records pertaining to the veteran have 
been obtained, particularly VA medical records pertaining to 
treatment the veteran received between the date of his 
separation from service and the date of the veteran's death.  
The veteran and her representative have not made the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide the appellant's claim.  Therefore, the 
Board finds that all relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained.  Accordingly, the case is ready for appellate 
review.


Background and Evidence

A rating decision dated in March 1944 shows that service 
connection was granted for hysterical psychoneurosis.  A 
10 percent evaluation was assigned the day following the 
veteran's separation from service.  A rating decision dated 
in October 1946 increased the evaluation for the veteran's 
psychiatric disability to 30 percent from August 29, 1944, to 
December 29, 1946, and assigned a 10 percent evaluation for 
that disability from December 30, 1946.  A rating decision 
dated in December 1949 further reduced the evaluation for the 
veteran's psychiatric disability from 10 percent to 
noncompensable, effective February 11, 1950.

A VA hospital record pertaining to a hospitalization of the 
veteran between November 1963 and January 1964 shows the 
veteran was admitted and was noted to be very disturbed about 
religion and had auditory and visual hallucinations about 
God.  During the hospitalization the veteran was provided 
medication and he showed remarkable improvement.  In December 
1963 the veteran was given a 15-day leave of absence in the 
custody of his wife and when he returned to the hospital in 
January 1964 he appeared well oriented and the veteran had no 
complaints of restlessness, tenseness, or insomnia.  The 
final diagnosis was paranoid-type schizophrenic reaction.  
The degree of incapacity was described as mild.

A statement dated in February 1964 relates that the veteran 
was under the care of a VA physician during his last 
hospitalization and that the physician felt that the 
veteran's current mental condition was a maturation of his 
service-connected mental condition, not a new and separate 
entity.

A rating decision dated in March 1964 increased the 
evaluation for the veteran's psychiatric disability, now 
characterized as paranoid-type schizophrenic reaction, from 
noncompensable to 30 percent from November 30, 1963.  The 
veteran was notified of that decision and of his appellate 
rights by a letter dated in April 1964.  An appeal was not 
filed.  

A report of a VA examination performed in March 1965 shows 
that on mental status examination the veteran was oriented in 
all spheres.  It was noted that he was in fair touch with 
reality most of the time.  It was indicated that the veteran 
was still troubled by voices and had a feeling of a whole 
scale attack being made by certain parties to persecute him.  
The examiner described the veteran as fairly cooperative 
during the examination, but was suspicious, somewhat 
negativistic, and there appeared to be a considerable mental 
retardation.  The veteran's anxiety and fearfulness of the 
future were still in the picture.  At times the veteran 
became quite agitated, verbose and rambling in his 
conversation.  The diagnosis following the examination was 
paranoid-type schizophrenic reaction in partial remission.

A rating decision dated in April 1965 continued and confirmed 
the 30 percent evaluation assigned for the veteran's 
psychiatric disability.  The veteran was notified of that 
determination and of his appellate rights by a letter dated 
in April 1965.  An appeal was not filed.

A VA hospital summary pertaining to a hospitalization of the 
veteran in January and February 1968 shows the veteran was 
admitted because of uncontrolled diabetes mellitus.  It was 
noted that the veteran got up out of a chair, turned around, 
and according to the veteran, "all of his thoughts left him 
and he blacked out but he did not feel like he was having an 
Insulin reaction."  The hospital summary indicates that, 
while at the time of the veteran's admission it was thought 
he was having an Insulin reaction, subsequent evaluation 
disclosed that it did not appear as if the veteran had an 
insulin reaction, but rather had a hysterical or schizoid 
reaction, possibly associated with postural hypertension on 
suddenly arising from a chair.  At the time of the veteran's 
discharge his psychiatric disability was controlled with 
medication and he did not appear to be hallucinating or 
unduly tense.

A rating decision dated in February 1968 continued and 
confirmed the 30 percent evaluation for the veteran's 
psychiatric disability.  The veteran was notified of that 
determination and of his appellate rights by letter dated in 
February 1968.  An appeal was not filed.

A VA hospital summary pertaining to hospitalization of the 
veteran in June and July 1969 noted that there was 
considerable marital discord in the family due to chronic 
psychiatric problems.  The veteran had ideas of reference and 
he admitted to auditory hallucinations.  On admission the 
veteran was very angry, and argumentative with the whole 
family.  Following the hospitalization the veteran's 
industrial capacity was considered to be severe.

A rating decision dated in August 1969 increased the 
evaluation for the veteran's psychiatric disability from 
30 percent to 100 percent from June 28, 1969.  The veteran 
was notified of that determination and of his appellate 
rights by a letter dated in August 1969.  An appeal was not 
filed.

Rating decisions dated in November 1969 and March 1971 
continued and confirmed the 100 percent evaluation for the 
veteran's psychiatric disability.

Records pertaining to a hospitalization of the veteran in 
February and March 1978 shows the veteran was admitted for 
evaluation of left hip pain and he was admitted for a 
metastatic workup.  He developed hypercalcemia and was 
treated aggressively in the intensive care unit, but 
following a bone marrow procedure which showed metastatic 
adenocarcinoma, the veteran was transferred to another ward 
where he died.  The veteran's death certificate showed he 
died on March [redacted], 1978, of an immediate cause of death of 
metastatic carcinoma which was due to or as a consequence of 
hypercalcemia.

A rating decision dated in May 1978 denied service connection 
for the cause of the veteran's death and a rating decision 
dated in July 1978 denied a claim for benefits under 
38 U.S.C.A. § 1151.  Both decisions were appealed to the BVA, 
and in a decision dated in April 1979 the Board affirmed the 
RO's denial of the benefits sought.  

A statement from the appellant's representative dated in 
November 1999 showed the appellant requested an earlier 
effective date for the veteran's 100 percent disability 
rating.  It was noted that the appellant contended that the 
veteran was severely disabled and would've been rated 
100 percent if he would have applied for that rating earlier.  

A rating decision dated in December 1999 denied DIC benefits 
under the provisions of 38 U.S.C.A. § 1318.  The appellant 
expressed disagreement with the denial of her claim.  In the 
Notice of Disagreement she related information concerning the 
veteran's November 1963 hospitalization and the circumstances 
surrounding his admission to the VA Medical Center at that 
time.  She indicated that during the hospitalization the 
veteran informed the appellant that she had better not have 
him committed because when he was released he would kill the 
appellant.  The appellant indicated that she had always been 
fearful of the veteran and she was sure he would carry out 
the threat.  The appellant went on to relate difficulties she 
had living with the veteran and his psychiatric disability.  
The appellant also related the circumstances surrounding the 
veteran's final hospitalization in 1978 and the fact that the 
veteran became unresponsive or "out of his mind" after he was 
informed he had a recurrence of his cancer.

A statement from the appellant's son related his observations 
of the veteran when he was growing up.  The appellant's son 
also related his recollections of the veteran's 1963 
hospitalization.  The appellant's son described instances of 
physical and verbal abuse of the appellant.

In a statement from the appellant received in April 2000 the 
appellant indicated that the veteran did not appeal the 
evaluations assigned for his disability because he was afraid 
that if he did "you would take away what little you gave 
him."  She related that the veteran was under the care of a 
physician between 1963 and 1968 and that he was on 
medication, but he was not better.

At a hearing before a Hearing Officer in June 2000 the 
appellant and her son offered testimony concerning the nature 
and severity of the veteran's psychiatric disability.  They 
offered testimony concerning the symptomatology they observed 
both at home and during his hospitalizations.  Testimony was 
also offered concerning the veteran's mental status during 
his last hospitalization in 1978 when he became unresponsive.  

Law and Analysis

The appellant essentially contends that the veteran was 
totally disabled due to his service-connected disability for 
many years prior to the date he was assigned a total 
evaluation in June 1969.  She maintains that the veteran was 
totally disabled for at least 10 years prior to his death, 
and that had the veteran filed a claim for an increased 
evaluation for his disability, the claim would have been 
granted.

Applicable law provides that the VA will pay Dependency and 
Indemnity Compensation benefits to the surviving spouse of a 
deceased veteran who was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability that was rated totally disabling if the disability 
was continuously rated totally disabling for a period of 10 
or more years immediately preceding death.  38 U.S.C.A. 
§ 1318; 38 C.F.R. § 3.22.  

A review of the record discloses that the veteran was granted 
a 100 percent evaluation for his service-connected 
psychiatric disability from June 28, 1969, and that the 
veteran died on March [redacted], 1978.  Thus, the veteran was in 
receipt of a total evaluation for a period of approximately 8 
years and 9 months prior to his death.  Consequently, the 
veteran was not totally disabled for a period of 10 years 
prior to his death for purposes of establishing entitlement 
to DIC benefits under 38 U.S.C.A. § 1318.  

At this point, the Board would note that the appellant has 
not alleged that any rating decision dated prior to June 1969 
contained clear and unmistakable error in the evaluations 
assigned for the veteran's psychiatric disability.  This case 
also does not involve any claim for "hypothetical 
entitlement" since the veteran's entitlement to and receipt 
of compensation was established during his lifetime.  See 
National Organization of Veterans' Advocates, Inc., v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 
2001); but c.f. National Organization of Veterans' Advocates, 
Inc., v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. 
Cir. 2003).  The appellant simply maintains that the veteran 
was totally disabled for a period of 10 years prior to his 
death and had he filed a claim at an earlier date the veteran 
would have been found to be entitled to a 100 percent 
evaluation.  

However, prior to the August 1969 rating decision which 
granted a 100 percent evaluation for the veteran's 
schizophrenia from June 28, 1969, the veteran's disability 
evaluation was reviewed by the RO in February 1968, April 
1965 and March 1964.  These reviews of the veteran's 
disability evaluation were triggered either by a VA 
examination or records of a VA hospitalization which were 
construed as informal claims for increased evaluations.  
38 C.F.R. § 3.157.  Suffice it to note that, had any one of 
those rating decisions assigned the veteran a 100 percent 
evaluation, the appellant would be entitled to DIC benefits.  

The March 1964 rating decision considered records of a 
hospitalization of the veteran between November 1963 and 
January 1964 and determined that the veteran's psychiatric 
disability had increased in severity and warranted an 
increased evaluation from a noncompensable evaluation to 
30 percent.  The veteran was notified of that determination 
and of his appellate rights by letter dated in April 1964, 
but did not appeal the RO's decision.  That decision is 
final.  The Board would observe that while the veteran's 
disability was obviously severe enough to require a 
hospitalization, upon hospital discharge the degree of 
incapacity due to the veteran's disability was described as 
mild.  

Similarly, the veteran underwent a VA examination in March 
1965, following which, an April 1965 rating decision 
continued and confirmed the 30 percent evaluation.  The 
veteran was notified of that decision and of his appellate 
rights by letter dated in April 1965, but did not appeal.  
That decision is also final.  The Board would note that 
following the VA examination the veteran's schizophrenic 
reaction was described in partial remission.  

A rating decision dated in February 1968 also considered a VA 
hospital summary pertaining to the veteran's hospitalization 
in January and February 1968, but found no change was 
warranted in the 30 percent evaluation assigned.  While that 
hospital summary contains limited clinical findings with 
which to evaluate the severity of the veteran's 
schizophrenia, since the veteran was admitted for what was 
initially thought to be uncontrolled diabetes mellitus, at 
the time of the veteran's hospital discharge his psychiatric 
condition was noted to be controlled by medication and he did 
not appear to be hallucinating or unduly tense.  

Lastly, the record reflects that the veteran was notified of 
the August 1969 rating decision which granted a 100 percent 
evaluation for his psychiatric disability from June 28, 1969, 
but the veteran did not appeal the effective date of that 
award.  That decision is also final.  

While the appellant is correct in her assertion that the 
veteran did not file a claim for an increased evaluation 
prior to the August 1969 rating decision, the record clearly 
reflects that the veteran's disability evaluation was 
reviewed by the RO based on medical evidence which 
constituted informal claims for increased evaluations.  The 
veteran was notified of these decisions and of his appellate 
rights, and did not appeal those decisions.  Thus, while it 
might have been possible to establish a claim for 
hypothetical entitlement to a 100 percent evaluation prior to 
June 1969 based on medical evidence that had not been 
considered, the RO did consider medical evidence and assigned 
an appropriate evaluation.  Unfortunately, the RO found that 
the veteran was not entitled to a 100 percent evaluation at 
any time prior to June 28, 1969.  Accordingly, the Board 
concludes that entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318 are not warranted.  


ORDER

Dependency and Indemnity Compensation benefits under the 
provisions of 38 U.S.C.A. § 1318 are denied.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

